DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scirica (US 20080308605 A1).
Regarding claims 19 and 21, Scirica discloses an instrument (500), comprising: (a) a body (510); (b) a shaft (512) extending from the body; and (c) an end effector (17) in communication with the shaft, wherein the end effector is operable to compress, staple, and cut tissue, wherein the end effector comprises: (i) a first jaw (18) including a recess and configured to receive a staple cartridge, (ii) a second jaw including an anvil (20), and (iii) a knife (800), wherein the knife comprises: 
(A) a cutting edge (808) including first and second opposing sides, wherein the first and second opposing sides are machined with a configuration to reduce a cutting force through the tissue, 

(C) a channel pin (806) configured to move within the recess of the first jaw, wherein the channel pin includes upper and lower surfaces, wherein at least the upper surface of the channel pin is machined with a configuration to reduce wear associated with slidably interacting with the channel, wherein the anvil pin includes first and second outwardly extending flanges (804/806, figs. 23-27), wherein the first and second outwardly extending flanges include the upper and lower surfaces of the anvil pin, wherein the channel pin includes third and fourth outwardly extending flanges (808/812), wherein the third and fourth outwardly extending flanges include the upper and lower surfaces, wherein select portions of each of the first, second, third, and fourth flanges are machined without machining the entire knife ([0007-0010, 0086-0094], claims 4, 10, 12, 15-17, figs. 23-27).
Regarding claim 20, the knife further includes a middle flange (806’/814) that includes upper and lower surfaces, wherein the middle flange is disposed between the anvil and channel pins, wherein both the 
Regarding claim 1, Scirica discloses a method of manufacturing a knife (800) of an end effector of a surgical instrument, the method comprising:
(a) metal injection molding the knife including first and second pins (806) that extend laterally from a body of the knife, wherein the first and second pins each have a molded shape ([0007-0010, 0086-0094], claims 4, 10, 12, 15-17, figs. 23-27); 
(b) machining at least a portion of each of the first and second pins of the knife to have a machined shape without machining the entire knife after metal injection molding the knife ([0007-0010, 0086-0094], claims 4, 10, 12, 15-17, figs. 23-27); and
(c) incorporating the knife into the end effector of the surgical instrument so that the first pin is movable within a longitudinally extending recess of an anvil of the end effector and the second pin is movable within a longitudinally extending recess of a jaw of the end effector ([0007-0010, 0086-0094], claims 4, 10, 12, 15-17, figs. 23-27). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 14-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Scirica (US 20080308605 A1) in view of Green et al. (US 5308576 A).
Regarding claims 2 and 14-15, Scirica discloses the dimensions of the molded shape are greater than the dimensions of the machined shape 
Scirica fails to explicitly disclose machining removes material from the at least one feature.
Green et al. teaches machining an anvil of a stapler removes material from the at least one feature/anvil pocket (col. 4, lines 10-20).
Green et al. states: “removal of the binder creates voids in the material which can facilitate subsequent treatment, such as coining to make staple pockets in the anvil…finish of the anvil remains smooth… mold may be configured and dimensioned such that staple pockets are formed in the anvil directly by the above described metal injection molding process” (col. 4, lines 10-20).
Given the suggestion teachings Scirica to have a method of manufacturing/forming a knife using metal injection molding, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scirica (US 20080308605 A1) in view of Lewis et al. (US 20060090603 A1).
Regarding claim 16, Scirica discloses a method of manufacturing a knife (800) of an end effector of a surgical instrument, the method comprising:
(a) metal injection molding the knife including first and second pins (806) that extend laterally from a body of the knife, wherein the first and second pins each have a molded shape ([0007-0010, 0086-0094], claims 4, 10, 12, 15-17, figs. 23-27); 
(b) machining at least a portion of each of the first and second pins of the knife to have a machined shape without machining the entire knife after metal injection molding the knife ([0007-0010, 0086-0094], claims 4, 10, 12, 15-17, figs. 23-27); and

Scirica fails to disclose (b) hot isostatic pressing the knife and (c) machining at least a portion of each of the first and second pins of the knife to have a machined shape and a second surface finish without machining the entire knife after hot isostatic pressing the knife, wherein the second surface finish is finer than the first surface finish.
Lewis et al. teaches a method (10) of manufacturing a knife (200/300/500 [0047], fig. 2) comprising hot isostatic pressing a knife and machining at least a portion of the knife to have a machined shape and a second surface finish without machining the entire knife after hot isostatic pressing the knife, wherein the second surface finish is finer than the first surface finish ([0003, 0019-0023, 0037-0039, 0047-0049, 0056-0059], claim 16, figs. 1-6) 
Given the suggestion teachings Scirica to have a method of manufacturing/forming a knife using metal injection molding, it would have been obvious before the effective filing date of the claimed invention to a .

Claims 3-13 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Scirica (US 20080308605 A1) in view of Cichocki JR. (US 20060047309 A1) in view of Lewis et al. (US 20060090603 A1) and further in view of Swayze et al. (US 20130256382 A1).
Regarding claims 3-13 and 17, Smith et al. teaches machining the first anvil pin and second channel pin, knife includes a middle flange between the pins and further comprises machining a plurality of drive surfaces and cutting surfaces of the knife (base is hollowed out and cutting edges are finely sharpened, machines, polished thus removing material, col. 7, lines 10-23, col. 8, lines 1-57, figs. 1-4) but fails to disclose hot 
Cichocki JR. teaches metal injection molding and hot isostatic pressing a knife (14/230, [0007, 0027-0029, 0034-0040], claims 4 and 8, figs. 1-9).
Lewis et al. teaches metal injection molding and hot isostatic pressing a knife (200/300/abstract, 0003, 0008, 0020-0023, 0037-0043, 0047-0059], claims 1 and 16, figs. 1-5).
Swayzeet al. teaches a knife/cutting edge (19056), a channel pin that includes upper and lower surfaces, wherein at least the upper surface is machined with a configuration to reduce wear associated with slidably 
Swayzeet al. states:  “textured surface…a series of disrupting features, such as, for example, grooves that are cut, scored, etched, and/or otherwise formed in the first surface…a series of raised features” [0943]
Given the suggestion teachings Scirica to have a method of manufacturing/forming a knife using metal injection molding, it would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731